UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-7403


RODNEY L. GOODMAN,

                Plaintiff - Appellant,

          v.

HAROLD   CLARKE,     Director     of   Virginia      Department     of
Corrections,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:15-cv-00158-MSD-DEM)


Submitted:   February 25, 2016                 Decided:    March 1, 2016


Before SHEDD and     HARRIS,     Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rodney Goodman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney    L.     Goodman    appeals            the    district         court’s     order

dismissing without prejudice his 42 U.S.C. § 1983 (2012) action

for failure to comply with the court’s prior order directing him

to   either     pay    the    filing   fee       or    execute         a    consent    form    to

authorize      installment       payments.            On     appeal,        we     confine    our

review to the issues raised in the Appellant’s brief.                                  See 4th

Cir.   R.     34(b).         Because   Goodman’s            informal        brief     does    not

challenge       the    basis    for    the       district         court’s          disposition,

Goodman has forfeited appellate review of the court’s order.

Accordingly,      we    affirm     the     district          court’s         judgment.         We

dispense      with     oral     argument     because             the       facts    and   legal

contentions      are    adequately       presented          in    the      materials      before

this court and argument would not aid the decisional process.



                                                                                       AFFIRMED




                                             2